UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8376


LARRY D. PHILLIPS,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.       James E. Bradberry,
Magistrate Judge. (2:08-cv-00383-JEB)


Submitted:    April 23, 2009                      Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry D. Phillips, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry    D.     Phillips       seeks     to    appeal           the     magistrate

judge’s       order    denying    relief       on    his     28    U.S.C.          § 2254     (2006)

petition. *      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                    See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue       absent     “a    substantial        showing           of    the        denial     of     a

constitutional         right.”          28    U.S.C.       § 2253(c)(2)              (2006).         A

prisoner        satisfies        this        standard        by        demonstrating              that

reasonable       jurists       would     find       that     any        assessment           of     the

constitutional         claims    by     the    district       court           is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We

have        independently      reviewed        the     record           and        conclude        that

Phillips has not made the requisite showing.                                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                         We

dispense       with     oral     argument       because           the     facts        and        legal




        *
      This case was decided by a magistrate judge                                       with       the
parties’ consent under 28 U.S.C. § 636(c) (2006).



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3